           Case 1:20-cv-00233-AWI-SAB Document 26 Filed 07/26/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   JABORIE BROWN,                                       Case No. 1:20-cv-00233-AWI-SAB-HC

12                   Petitioner,                          ORDER ADOPTING FINDINGS AND
                                                          RECOMMENDATION, GRANTING
13           v.                                           RESPONDENT’S MOTION TO DISMISS,
                                                          DISMISSING PETITION AND
14   WARDEN OF U.S.P. ATWATER,                            SUPPLEMENTAL PETITIONS FOR WRIT
                                                          OF HABEAS CORPUS, DIRECTING
15                   Respondent.                          CLERK OF COURT TO CLOSE CASE,
                                                          AND DECLINING TO ISSUE A
16                                                        CERTIFICATE OF APPEALABILITY

17                                                        (ECF Nos. 1, 14, 22, 23, 25)

18           Petitioner is a federal prisoner proceeding pro se with a petition for writ of habeas corpus

19 pursuant to 28 U.S.C. § 2241. This matter was referred to a United States Magistrate Judge
20 pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On June 1, 2021, the Magistrate Judge issued Findings and Recommendation

22 recommending that Respondent’s motion to dismiss be granted and the petition and supplemental

23 petitions for writ of habeas corpus be dismissed for lack of jurisdiction as Petitioner failed to

24 satisfy the criteria to bring a § 2241 petition pursuant to the escape hatch of 28 U.S.C. § 2255(e).

25 (ECF No. 25). The Findings and Recommendation was served the parties and contained notice

26 that any objections were to be filed within thirty (30) days of the date of service of the Findings
27 and Recommendation. To date, no objections have been filed, and the time for doing so has

28 passed.


                                                      1
           Case 1:20-cv-00233-AWI-SAB Document 26 Filed 07/26/21 Page 2 of 3


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted

 2 a de novo review of the case. Having carefully reviewed the entire file, the Court concludes that

 3 the Findings and Recommendation is supported by the record and proper analysis.

 4          “Where a petition purportedly brought under § 2241 is merely a ‘disguised’ § 2255

 5 motion, the petitioner cannot appeal from the denial of that petition without a [certificate of

 6 appealability].” Harrison, 519 F.3d at 958. The controlling statute in determining whether to

 7 issue a certificate of appealability is 28 U.S.C. § 2253, which provides as follows:

 8                 (a) In a habeas corpus proceeding or a proceeding under section
                   2255 before a district judge, the final order shall be subject to
 9                 review, on appeal, by the court of appeals for the circuit in which
                   the proceeding is held.
10
                   (b) There shall be no right of appeal from a final order in a
11                 proceeding to test the validity of a warrant to remove to another
                   district or place for commitment or trial a person charged with a
12                 criminal offense against the United States, or to test the validity of
                   such person’s detention pending removal proceedings.
13
                   (c) (1) Unless a circuit justice or judge issues a certificate of
14                     appealability, an appeal may not be taken to the court of
                       appeals from–
15
                            (A) the final order in a habeas corpus proceeding in which
16                          the detention complained of arises out of process issued by
                            a State court; or
17
                            (B) the final order in a proceeding under section 2255.
18
                       (2) A certificate of appealability may issue under paragraph (1)
19                     only if the applicant has made a substantial showing of the
                       denial of a constitutional right.
20
                       (3) The certificate of appealability under paragraph (1) shall
21                     indicate which specific issue or issues satisfy the showing
                       required by paragraph (2).
22

23          A court should issue a certificate of appealability if “reasonable jurists could debate

24 whether (or, for that matter, agree that) the petition should have been resolved in a different

25 manner or that the issues presented were ‘adequate to deserve encouragement to proceed

26 further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S.
27 880, 893 & n.4 (1983)). In the present case, the Court finds that reasonable jurists would not find

28 the Court’s determination that Petitioner’s petition should be dismissed debatable or wrong, or


                                                     2
           Case 1:20-cv-00233-AWI-SAB Document 26 Filed 07/26/21 Page 3 of 3


 1 that Petitioner should be allowed to proceed further. Therefore, the Court declines to issue a

 2 certificate of appealability.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. The Findings and Recommendation issued on June 1, 2021 (ECF No. 25) is

 5              ADOPTED IN FULL;

 6          2. Respondent’s motion to dismiss (ECF No. 23) is GRANTED;

 7          3. The petition and supplemental petitions for writ of habeas corpus (ECF Nos. 1, 14,

 8              22) are DISMISSED;

 9          4. The Clerk of Court is directed to CLOSE the case; and

10          5. The Court DECLINES to issue a certificate of appealability.

11
     IT IS SO ORDERED.
12

13 Dated: July 26, 2021
                                               SENIOR DISTRICT JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   3
